Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 
The application has been amended as follows: claims 1-15 remain pending in the application and examining below and claims 16-22 have been canceled.
Applicant's amendments overcome some of the specification objections, some of drawing objections, and claim objections and some of the 112(b) rejections previously set forth in the Office Action mailed 06/02/2021.
Examiner find some new issues in the claimed invention, therefore, this office action is reopened as a NON-final rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features cancelled from the claims:
the electric motor of the adjustable gap assembly in claim 8 (the motor 120, figure 1 is for reciprocating blades, not for the adjustable gap assembly. See Para. 50 of the specification).
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
Thirty one pages of the lengthy specification have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “a plurality of disc magnets coupled a side of the second blade”, which introduces new matter because the original specification does not support and disclose a combination of the plurality of disc magnets coupled a side of the second blade and the plurality of magnets between the first and second blades as required by claim 1. See Applicant’s specification, Para. 88 recites “alternative embodiments of magnet tension assembly 474” and Figures 18-21 and Para. 92 recites “magnetic tension assembly 474 includes a magnet 476, illustrated as disc magnets 476…Magnets 476 are positioned on the side of inner blade 412”. There is no discussed both disc magnets of claim 3 and the plurality of magnets of claim 1 work together. Thus, the recitation is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1, line 4 recites “wherein the blades oscillate relative to the other” is unclear and omitting essential elements that that make the blade oscillate since a motor has not been claimed until claim 10. Claims 4 and 11 has the same issue “oscillate(s) or oscillation”. 
Claim 3 recites “a plurality of disc magnets coupled a side of the second blade” that has three problems. First, as the claim is written, it is unclear whether the disc magnets refer to the plurality of magnets of claim 1 being disc shapes or additional disc magnets. Second, the “plurality of disc magnets 476 coupled a side of the second blade” as shown in the embodiment 474 of Figures 15-22 conflict claim 1 requirement (the plurality of magnets between first and second blades), and third, it is unclear what magnetic force is generated between the first and second blades if both the magnets between the first and second blades and the disc magnets on the second blade are in the magnet tension assembly. Since the magnets between the first and second blades are for generating an attractive force between the blades, it is unclear what the point of the disc magnets coupled a side of the second blade is.
Examiner notes that there are many embodiments in this application, but they are not combinable to each other. Applicant is requested to correct the claimed invention (the embodiment) for appreciating the invention.
The scope of claim 10 is unclear. The preamble of claim 1 is “a magnetic blade assembly”. From this preamble, it appears Applicant is seeking protection for the magnetic blade assembly by itself, without the load sensor and the motor.
However, in the body of claim 10 is the phrase “a load sensor that detects a load on a motor”.  Therefore, it is unclear whether Applicant is seeking protection for the magnetic blade assembly or a cutting head of a hair cutter or clipper.  Claim 14 has the same issue. For examination purposes, Examiner interprets the preamble “a magnetic blade assembly” as a cutting head of a hair cutter.
Claim 14 also is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 14 recites “wherein when the speed of the motor is increased a magnetic tensile force between the inner and outer blades is increased to reduce the frictional load between the inner and outer blades to reduce the load on the motor” is unclear and omitting essential elements that generate the magnetic tensile force between the blades when the speed of the motor is increased (see claims 9-10 for the electromagnetic device including windings…). 
All claims dependent from claims 1, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tautscher et al (US 2009/0199413) hereinafter Tautscher.
Regarding claim 1, as best understood, Tautscher shows a magnetic blade assembly of a cutting head for a hair cutting device (Figures 1 a-c to 3), comprising:
a first blade (203, Figure 2a) comprising a first blade edge having a plurality of teeth (231);
a second blade (201) comprising a second blade edge having a plurality of teeth (211), the second blade edge being parallel to the first blade edge (Figures 2b-d), wherein the blades oscillate relative to the other by a motor (Para. 3); and
a blade guide assembly (207, 205, Figure 2a) captured between the first and second blades, the blade guide assembly maintaining a relative position of the first blade edge relative to the second blade edge (abstract recites “magnetic means 207 arranged to press both blades together”), the blade guide assembly comprising:
a guide member (a driving bridge 205. This driving bridge 205 is for driving or guiding a blade 203 as disclosed in Para. 33 recites “the driving bridge 205 has a transmission element 209 on one of its ends…The transmission element 209 transmits the linear, reciprocating movement to the driving bridge in order to move the cutter 203 in a reciprocating way with respect to the guard 201”) including a base (209) and a cross-portion (for an example, one of four sides of a rectangular opening of the bridge 205 as seen in Figure 2a where the reference “255”), the cross-portion being captured between the first and second blades (Figure 2a), the cross-portion having a first side adjacent to the first blade and a second side adjacent to the second blade (Figure 2a); and
a magnetic assembly (see abstract recites “magnetic means 207”) comprising a plurality of magnets (Para. 8 “magnetic means, e.g. magnetic units or magnetized components”. Also see Paras. 18, 27) extending along the cross-portion of the guide member between the first and second blades (see one of magnets 207 is on the opening); wherein the magnetic assembly generates an attractive force between the blade guide assembly and the first blade (Para. 35 recites “both, guard 201 and cutter 203, are attracted by the magnet 207 and, thus, pressed together in particular in the area of the teeth 211, 213”).
Regarding claim 3, since there are many 112 issues of this claim (see the new matter of the 112 above), it is not clear what scope of claim 3 should be interpreted and considered since the magnets between the first and second blades are for generating an attractive force between the blades, it is unclear what the point of the disc magnets coupled a side of the second blade is. Thus, there is no art rejection at this time because it is not clear how the 112 rejections will be overcome.
Regarding claim 4, Tautscher shows that the cross-portion of the guide member generates the attractive force between the blade guide assembly and the first and second blades that maintains the attractive force that orients and supports the first and second blades during oscillation (Para. 35 recites “the cutter 203 and the guard 201 being of steel, both, guard 201 and cutter 203, are attracted by the magnet 207 and, thus, pressed together in particular in the area of the teeth 211, 213” and abstract recites “blades arranged to be moveable with respect to each other are proposed…magnetic means arranged to press both blades together”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view of Wilson et al (US 2013/0312265) hereinafter Wilson.
Regarding claim 2, Tautscher shows all of the limitations as stated in claim 1 above except the guide member is a ferromagnetic material.
Wilson shows a magnetic attachment for a cutting head (Figure 4), wherein a magnet (107) secures into a recess (101) in an appendage (108), wherein the appendage may include a ferromagnetic material (ferrous material, Para. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the guide member of Tautscher to have a ferromagnetic material, as taught by Wilson, in order to allow the magnets to securely hold into the guide member (appendage).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view Andis (US 4989324). 
Regarding claim 5, Tautscher shows all of the limitations as stated in claim 1 above except a yoke.
Andis show a hair clipper that has a yoke (50, Figure 4) coupled to an inner blade (upper blade 30) for reciprocating movement of the movable inner blade relative to an outer blade 26 (Col. 4, lines 8-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the guide member (a driving bridge) of Tautscher to have a yoke, as taught by Andis, since this is known for the same purpose for connecting the movable blade to a driver (motor) for reciprocating the blade and that gives the manufacture a choice to make side and shape of clipper’s head. Since the driving bridge has or connects to a yoke, the driving bridge belongs to the yoke and the magnetic assembly is located on the yoke that is coupled to the second blade.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view Yao (US 7234242). 
Regarding claim 6, Tautscher shows all of the limitations as stated in claims 6 and 11 above except an adjustable gap assembly, as set forth in the claims.
Yao shows a hair clipper (Figure 2) including inner and outer blades (121, 111 Figure 2) and an adjustable gap assembly (5) that couples to a base (a pushing rod) and translates the inner blade over the outer blade (Figure 3), wherein the adjustable gap assembly moves the inner blade edge relative to the outer blade edge to form a gap between the inner blade edge and the outer blade edge, wherein the adjustable gap assembly adjusts between two predetermined gap lengths (112, Figures 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the guide member of Tautscher to have an adjustment gap assembly, as taught by Yao, in order to allow a user to adjust and cut vary hair lengths.
Regarding claim 7, the modified device of Tautscher shows that the adjustable gap assembly is manually powered (see a rotary wheel 5, Figure 2 of Yao).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view Yao and further in view of Holmes (US 8341846). 
Regarding claim 8, Tautscher shows all of the limitations as stated in claims 6-7 above except that the adjustable gap assembly is electronically powered by an electric motor.
Holmes shows a hair clipper (Figures 1-5) comprising a manual gap adjustment assembly (see detents 5 and a handle 4, Figures 1-2) for adjusting hair cutting length. Holmes also shows an improvement of the gap adjustment assembly by an electric motor (Figures 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the adjustment gap assembly of the modified device of Tautscher to have an electric motor, as taught by Holmes, in order to allow a user to use a single handle to automatically adjust the inner blade for cutting vary hair lengths (Col. 1, lines 44-46 of Holmes). Doing so, that gives the manufacture a choice to make a manual adjustment assembly or an automatically adjustment assembly depend customer’s demands (a manual adjustment assembly may cost less than the automatically one).
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view of Werner (US 20160075039).
Regarding claim 11, as best understood, Tautscher shows a magnetic blade assembly of a cutting head for a hair cutting device (Figure 2a and see claim 1 above), comprising:
an outer blade (201) comprising an outer blade edge having a plurality of teeth (211); 
an inner blade (203) comprising an inner blade edge having a plurality of teeth (231), the inner blade edge being parallel to the outer blade edge and oscillates over the outer blade by a motor (Para. 3); and
a blade guide assembly (205, 207, Figure 2a) captured between the inner blade and outer blade, the blade guide assembly maintaining a relative position of the inner blade edge relative to the outer blade edge as the inner blade oscillates over the outer blade, the blade guide assembly comprising:
a guide member (a driving bridge 205, Para. 33. This driving bridge 205 is for driving or guiding a blade 203) including a base (209) and a cross-portion (see the discussion in claim 1 above), the cross-portion being captured between the inner and outer blades (Figure 2a), the cross-portion having an inner section adjacent to the inner blade and an outer portion adjacent to the outer blade (Figure 2a, one side is close to the blade 201 and other opposite side is close to the blade 203); and
a magnetic assembly (magnetic means 207) comprising a plurality of magnets (para. 8 recites “magnetic units” and see the discussion in claim 1 above) disposed on the inner section of the cross-portion between the guide member and the inner blade (see one of magnets 207 is on the opening); wherein the magnetic assembly generates a magnetic attractive force between the blade guide assembly and the inner blade (Para. 35 recites “both, guard 201 and cutter 203, are attracted by the magnet 207 and, thus, pressed together in particular in the area of the teeth 211, 213”).
However, Tautscher does not show that the guide member is a T-shape extending in a perpendicular direction relative to the outer blade edge.
Werner shows a guide member (156, Figure 5) of a cutting head, wherein the guide member is a T-shape extending in a perpendicular direction relative to an outer blade edge (54, Figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the guide member of Tautscher to have a T-shape, as taught by Werner, since this is known of an alternative way for the same purpose.
Regarding claim 12, the modified device of Tautscher shows that the inner section of the cross-portion of the T-shaped guide member couples to the inner blade and translates the inner blade over the outer blade, wherein translation of the inner blade controls a gap length between the inner and outer blade edges (Para. 33 of Tautscher. This driving bridge 205 is for driving or guiding a blade 203 oscillation relative to the blade 201. See figure 2e of Tautscher; the blades are oscillated left to right and right to left, a gap length between teeth of the blades are controlled, in order to shear or cut hair).
Regarding claim 14, since there are many 112 issues of this claim, the specification, and the drawings, the scope of the claimed invention is not clear what
scope to give claim 14, and it is not clear how the 112 rejections above will be overcome. So there is no suggestion of an indication of allowable subject matter at this time because the closest art above may be potentially used to reject claim 14.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view Werner and further in view of Yao (US 7234242). 
Regarding claim 13, the modified device of Tautscher shows all of the limitations as discussed in claim 6 above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view Werner and further in view of Andis (US 4989324). 
Regarding claim 15, the modified device of Tautscher shows all of the limitations as discussed in claim 5 above.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tautscher in view of Jiang (CN203185375) for claim 1 and Tautscher in view of Werner and Jiang for claim 11.
Regarding claims 1 and 11, it is an alternative rejection, Tautscher shows all of the limitations as stated above except magnets.
Jiang teaches magnets (2) in a cutting head of a hair cutter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the guide member of Tautscher to have magnets, as taught by Jiang, since this is known of an alternative way for the same purpose.
Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 9-10 are free of prior art because the prior art does not teach or suggest the feature of an electromagnetic device including wings coupled to the second blade with the plurality of magnets between the blades with a combination of other limitations, respectively as set forth in claim 1.
None of these references by themselves or in combination with the other prior art cited teach or suggest the claimed invention, as set forth in claims 9-10. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but some of the rejections are moot and this application has further new issues, thus, this office action is reopened as a NON –final rejection.
To expedite prosecution in the event the applicant has any questions or proposed claim amendments to discuss the applicant is invited to contact the examiner at the telephone number listed below.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        11/4/2021